El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En la demanda que ha sido sometida a la consideración de este tribunal se aleg’ó snstancialmente que en la partición de bienes que tuvo lugar con motivo del divorcio de Antonio *668Rosieh y su esposa Oliva .Colón, correspondió al primero una participación de $755, y a su esposa otra de $405, y se supone que ambas participaciones forman un pagaré de $1,100, sus-crito originalmente por Luis Llorens, y otros, que son los demandados, a favor de diclio Antonio Rosieh. Antonio Ro-sich falleció. Su viuda y sus tres hijos fueron debidamente declarados sus herederos, quienes han establecido esta acción en cobro de la referida suma de $1,100 y sus intereses. Los demandados formularon excepción previa a la demanda que fué declarada sin lugar. Presentaron éstos su contestación y establecieron una reconvención a la demanda. Se celebró el juicio de dicho caso y la corte dictó sentencia a favor de los demandantes. El único error que se alega en apelación es el haber sido declarada sin lugar la excepción previa, siendo el fundamento específico de ésta que la demanda no dice quién es ahora el verdadero dueño de dicho crédito de $755. Alegan los apelantes que en la demanda no se ex-presa a quién fué adjudicado el referido crédito, si a la viuda, a uno de los hijos, o a un acreedor. La demanda en lo que respecta al particular dice lo siguiente:
“Que en la partición de bienes que tuvo lugar con motivo del divorcio de Antonio Rosieh y su esposa Oliva Colón, correspondió a ésta una participación de $405 en ese crédito y al señor Rosieh el restante de $755. Más1 tarde falleció el señor Rosieh, en 22 de diciembre de 1913, dejando por únicos herederos a su viuda Oliva Colón, y a sns hijos Margarita, Julio Félix y Clara Rosieh y Colón, según consta en el auto dictado por esta corte de distrito en 29 de enero de 1914, perteneciendo por tanto, a los mismos pro indiviso aquella parte del crédito referido.”
Creemos que los herederos son presuntivamente los due-ños pro indiviso como se alega en la demanda. Los apelantes no están en lo cierto al alegar que este tribunal ha resuelto que es solamente la partición de bienes lo que da el dominio sobre la propiedad del difunto a los herederos. Todo lo que esta corte ha decidido es que antes de establecerse una acción reivindicatoria de determinado bien inmueble, el demandante *669tiene que estar en posesión del título de diclio bien en particular, pues de no ser así no podría ser ejecutada la sen-tencia. Pero un caso distinto se presenta cuando todos los herederos se unen en una acción. Los herederos representan al difunto, a quien suceden, y si cobran una cantidad por virtud de una acción son responsables pro indiviso para con cualquier acreedor. De manera que los deudores tienen su derecho a salvo pagando a los herederos que han sido decla-rados debidamente como tales y la demanda no puede propia-mente ser atacada por ese fundamento. La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.